Citation Nr: 1113333	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a generalized anxiety disorder, currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable rating for amputation of distal left ring finger.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran had active service from January 1969 to December 1972, and from January 1984 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.             

In the decision below, the Board will grant increased ratings for each claim on appeal.  But the Board finds additional inquiry warranted into whether even higher ratings should be awarded here.  As such, these issues are addressed again in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From August 2, 2006, the Veteran's service-connected anxiety disorder has caused moderate occupational and social impairment.  

2.  From July 28, 2006, the evidence indicates that the Veteran's amputation of the distal left ring finger is analogous to a painful scar and manifested by flare-ups of pain, phantom pain, numbness, hypersensitivity, and history of revision surgery.


CONCLUSIONS OF LAW

1.  Prior to August 2, 2006, the criteria for a rating in excess of 10 percent, for a generalized anxiety disorder, had not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.130, Diagnostic Code 9400 (2010).

2.  The criteria for an increased rating of 30 percent, but not higher, for a generalized anxiety disorder, have been more nearly approximated from August 2, 2006.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.130, Diagnostic Code 9400 (2010).

3.  Prior to July 28, 2006, the criteria for a compensable rating, for amputation of distal left ring finger, had not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.71a, Diagnostic Codes 5155, 5230 (2010).

4.  The criteria for an increased rating of 10 percent, but not higher, for amputation of distal left ring finger, have been more nearly approximated from July 28, 2006.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, in June and August 2007 letters issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Specifically, these letters advised the Veteran of what information and evidence is needed to substantiate a claim for an increased rating, including evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  

The RO also provided the Veteran with a letter in July 2008, which detailed the criteria involved in the Diagnostic Codes at issue in this matter.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VA is not obligated to provide "veteran specific" notice in an increased-rating claim).  As with the June and August 2007 letters, this letter provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation and an effective date.  See Dingess/Hartman, supra.  In sum, the Veteran has been provided with legally sufficient notice under the VCAA.  The Board notes moreover that the claims were last readjudicated in July 2009.  See Prickett, supra.  The Board finds that VA's duty to notify has been met.

For purposes of the decision below, the record reflects that VA has also made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes post-service private and VA treatment reports, including VA treatment records dating to March 2008, and VA examination reports.  The Board finds that the VA examination reports are adequate for evaluation purposes because each examiner reviewed the claims file, considered the contentions of the Veteran, and addressed the relevant rating criteria, supported by data.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been provided with a meaningful opportunity to participate in the claims process.  The Board finds that VA's duty to assist has been met.

However, with regard to the issues of whether increased ratings are warranted beyond those granted in this decision, the Board finds additional development warranted in order to satisfy requirements under the VCAA.  This will be addressed further in the remand section below.  

      Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating,  38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

	Anxiety Disorder 

Service connection was established for the Veteran's anxiety disorder in an October 2004 rating decision for which he was assigned a 10 percent rating.  The Veteran did not appeal that decision.  On April 10, 2007, VA received a claim for increased rating.  In the January 2008 rating decision on appeal, the RO denied the Veteran's claim.  

Under the General Rating Formula for Mental Disorders, a rating of 10 percent contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9400 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

In its determination below, the Board will consider all relevant evidence of record to determine whether an increased rating is warranted, including whether such increase is factually ascertainable within one year prior to the Veteran's claim for increased rating in April 2007.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The relevant evidence of record during this time period consists of private treatment records, VA treatment records, VA compensation examination reports dated in August 2006, August 2007, and October 2008, a decision from the Social Security Administration (SSA) dated in April 2009, and lay statements from the Veteran.  For reasons detailed below, the evidence more nearly approximates the criteria noted for a 30 percent evaluation under DC 9400.  

On August 2, 2006, the Veteran underwent VA compensation examination.  In the report of record, the examiner indicated a review of the claims file.  The examiner noted the Veteran's complaints of moodiness and worry.  The Veteran indicated that he "feels very low and not happy."  The Veteran indicated sleep problems including nightmares, that he wakes up in the middle of the night, and that he achieves about 6 hours of sleep per night.  The Veteran indicated that he feels anxious, fidgety, and apprehensive most of the time.  The Veteran indicated that his use of medication helps with his depressive symptoms, but that his anxiety nevertheless continues.  

The report indicated that the Veteran had a good relationship with his spouse of many years, and that he enjoyed domestic and international travel with her.  The Veteran indicated that he did carpentry work, worked on model trains as a hobby, did repair work for friends and family, and attended church regularly.  The examiner indicated that the Veteran did not experience delusions, hallucinations, mania, paranoia, or suicidal/homicidal ideations, and that he did not manifest impairment of thought process or communication, or inappropriate behaviors.  The examiner stated that the Veteran was in no apparent distress.  The examiner described the Veteran as fully oriented.  The examiner stated that the Veteran's speech was with normal rate, volume and tone.  The examiner found intact the Veteran's memory, concentration, attention, insight, and judgment.  But the examiner described the Veteran as slightly anxious, fidgety, and that he "seems nervous."  The examiner indicated moderate anxiety, but that he nevertheless performs adequately in his social life.  The examiner also noted that the Veteran had not been employed in the prior 3 years, but that his symptoms would likely cause mild to moderate industrial impairment in most people.  In closing, the examiner diagnosed the Veteran with a generalized anxiety disorder, and assigned a GAF score of 58, which indicates moderate impairment.   

The August 2007 VA examiner indicated a review of the claims file as well.  The examiner indicated that the Veteran reported occasional depressed mood, irritability, anxiety, increased appetite, guilt, and poor concentration.  The Veteran indicated 6 hours sleep per night.  The Veteran described his mood as "up and down sometimes."  The examiner indicated that the Veteran had a restricted affect during the examination.    

The examiner also indicated that the Veteran stated that he was still married to his spouse of 36 years, and had a stable marriage.  He indicated that he traveled with his spouse, attended church regularly, and engaged in activities involving his hobby with model trains.  The Veteran indicated that he had not sought regular employment since retirement from the military in 2003.  The report indicated no history of manic episodes.  The Veteran denied suicidal/homicidal ideations.  The examiner described the Veteran as fully oriented, alert, casually dressed and well groomed, cooperative and attentive without guarding or evasiveness, with normal psychomotor activity, adequate eye contact, and normal speech.  The examiner described the Veteran as goal directed and coherent, and without obsessions/compulsions, evidence of psychosis, or evidence of auditory or visual hallucinations.  The examiner described the Veteran's memory as intact.  The examiner stated that the Veteran had normal abstraction and fair insight.  In conclusion, the examiner diagnosed the Veteran with generalized anxiety disorder and assigned a GAF score of 65, which indicates mild impairment.  The examiner found that the Veteran was able to engage meaningfully in social activities, and that no "major industrial problems were identified."   

The October 2008 VA examiner also indicated a review of the claims file.  The examiner reported the Veteran as stating that he had been experiencing "a lot of trouble with nightmares" related to seeing "lots of people killed in 34 years of military life either from accidents or combat."  The Veteran indicated that a recurrent nightmare was searching for body parts of downed pilots, and of falling and drowning.  The Veteran indicated that he is uneasy in crowds.  He indicated that he feels lethargic and fatigued, which he attributes to stress and lack of sleep.  The Veteran also indicated that he has poor concentration, and is irritable.  

The examiner noted the Veteran's behavior as within normal limits.  The Veteran indicated that he has a good marriage, and was close with his family and has friends from church.  He indicated that his daily activities include working with model trains, going to the gym, taking care of his in-laws, and doing yard work.  The Veteran indicated that he was capable of driving, shopping, and doing household chores.  He indicated that among his activities is being a handyman for elderly people in his neighborhood.  The Veteran indicated that he was retired, and does not work "secondary to migraines."  

The Veteran indicated no auditory or visual hallucinations, no muscle tension, no suicidal/homicidal ideations, no symptoms of guilt, and no panic or obsessive-compulsive symptoms.  On examination, the examiner noted the Veteran as well dressed and groomed and as appearing normal.  He described the Veteran's sensorium as clear, and noted the Veteran as cooperative, with intact communication, normal speech, normal psychomotor activity, normal eye contact, and normal mood and affect.  The examiner stated that the Veteran's thought processes were linear and his thought content was unremarkable.  The examiner found the Veteran's memory, insight, and judgment within normal limits.  The examiner indicated no evidence of psychosis, and no suicidal ideation.  In conclusion, the examiner diagnosed the Veteran with generalized anxiety disorder and awarded a GAF score of 58.  The examiner noted that the severity of the Veteran's symptoms were "mild to moderate."  The examiner indicated that this score reflected the mild impairment in employment he noted, and the absence of impairment socially that he noted.  He further opined that the Veteran has not suffered unemployment due to this disorder.  The examiner found the prognosis as fair to good.  

The Board notes that it has reviewed the VA treatment records in the claims file, seeking information related to the disorder at issue here.  But none of the records provides information related to the Veteran's service-connected anxiety disorder for the relevant period.  Private treatment records do, however, reflect information related to that disorder.  Reports dated from September 2006 to November 2008 indicate treatment for anxiety.  These reports mirror the three VA reports in that each reflects diagnoses of generalized anxiety disorder, each notes the Veteran's chronic anxiety and nervousness, and each notes the Veteran's difficulties with sleep.  Beginning in October 2007, moreover, the Veteran indicated difficulty with memory, and with being in crowds.  And in a November 2008 private report, the Veteran indicated nightmares "2-3 nights/week" regarding deaths he witnessed while on active duty.  But the private reports, like the VA reports, note the Veteran's stable family life, note the Veteran as coherent, logical, well behaved, and well groomed, and note the Veteran's normal speech, and intact orientation, thought processes, concentration, memory, judgment, and insight.  

The April 2009 SSA decision indicates that the Veteran was awarded benefits due to disability associated with "migraines, depression and anxiety disorder."  The report indicated "moderate restriction in activities of daily living, mild difficulties in maintaining social functioning, marked difficulties in maintaining concentration, persistence or pace[.]"  The report also notes that the Veteran "is unable to maintain concentration and attention on a sustained basis which imposes substantial limitation in his ability to respond appropriately to usual work situations and changes in routine."  

The Board notes that it has also reviewed the Veteran's lay statements of record.  In matters involving complex medical questions, laypersons without the appropriate medical training and expertise are not competent to render a probative (persuasive) opinion.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  However, laypersons are competent to testify about observable symptomatology.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran's observations regarding how his anxiety disorder manifests itself will be considered in determining the appropriate rating here.  

In a July 2007 statement, the Veteran indicated "social adjustment problems when in confined crowds of unknown people."  The Veteran indicated panic attacks at these times as well.  In January 2008 the Veteran noted "memory problems and more excessive sleep problems[.]"  The Veteran indicated that he occasionally forgets to take his medication, and has "frequently taken the wrong medicine and been unable to function many occasions."  In another January 2008 statement, he indicated that he experiences panic attacks, "at least once weekly", when he socializes without his wife.  He also indicated difficulty concentrating on "conversations and daily activities."  In June 2008, the Veteran reiterated his sleep problems, and indicated "obsessive/compulsive tendencies" and panic attacks due to fear of people.  In a July 2008 statement, the Veteran reiterated his problems with memory, stating that his spouse needed to remind him to take his medication.  He also reiterated his problems with sleeplessness, and stated "panic attacks in stressful situation 2-4 times monthly[.]"  He indicated "trouble coping in social environments."  During his August 2009 hearing, he reiterated many of his complaints, noting concentration problems, anger, drowsiness from medication prescribed for anxiety, abrupt mood swings, forgetfulness, panic in crowded places, and sleep impairment.  He indicated during his hearing that he was not working due to retirement, moreover.  

The evidence shows that the Veteran primarily complains of nervousness, fear of other people, panic attacks in public places, sleep disturbances, difficulty concentrating, and memory impairment.  These are symptoms that are consistent with a 30 percent evaluation under the general rating formula.  Though the record clearly demonstrates that he has a stable family life, and is not working due to retirement (or due to the service-connected migraines that are not at issue here), the symptomatology associated with the Veteran's anxiety nevertheless causes moderate social and occupational impairment.  He generally functions satisfactorily in his daily life.  But, as is made clear repeatedly in the evidence of record, he suffers from chronic anxiety and its associated symptoms of sleep disturbances, social phobia, lack of concentration, and memory impairment.  See 38 C.F.R. § 4.130, DC 9400.  

Moreover, the assigned GAF scores here support the assignment of a 30 percent evaluation.  The August 2006 and October 2008 VA examiners assigned scores that indicate moderate impairment.  These scores preponderate against the one score indicating mild impairment, noted in the August 2007 VA report.  When considered with the Veteran's own statements regarding the impairment he experiences, the lower scores favor the assignment of a 30 percent evaluation here.  The Veteran's complaints have been essentially consistent throughout the appeal period, and are generally supported by the medical evidence.  For these reasons, the Board finds an increased rating of 30 percent is appropriate and factually ascertainable within one year of the Veteran's filing of his April 2007 claim.

In sum, a 30 percent evaluation has been warranted in this matter, effective the date of the August 2, 2006 VA compensation examination.  As will be further detailed below, additional inquiry should be conducted to determine whether a higher rating is now warranted.     

	Finger Disorder

Service treatment records indicate that the Veteran experienced a traumatic amputation of the distal portion of the left ring finger during service.  Service connection was established for this disorder in an October 2004 rating decision for which the Veteran was assigned a 0 percent rating.  The Veteran did not appeal that decision.  On June 19, 2007, VA received a claim for increased rating.  In the January 2008 rating decision on appeal, the RO denied the Veteran's claim.  

The RO has rated the Veteran's finger disorder under DC 5199-5155 of 38 C.F.R. § 4.71A.  See 38 C.F.R. § 4.20 (2010) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.).  Diagnostic Code 5155 rates amputation of the ring finger.  A 20 percent rating is warranted for metacarpal resection (more than one-half of the bone lost), while a 10 percent rating is warranted under that DC for an amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto.    

In the analysis below, the Board will consider relevant evidence of record to determine whether an increased rating is warranted, including whether such increase is factually ascertainable within one year prior to the Veteran's claim for increased rating in June 2007.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The relevant evidence of record consists of private treatment records, VA treatment records, VA compensation examination reports dated in July 2006, August 2007, and September 2008, and lay statements from the Veteran.  For reasons detailed below, a 10 percent rating has been warranted for the Veteran's finger disorder.    

On July 28, 2006, the Veteran underwent VA compensation examination of his left ring finger.  In the report of record, the examiner indicated a review of the claims file and an evaluation of the Veteran.  The examiner noted the history of traumatic amputation of the fourth finger left hand at the distal-interphalangeal joint.  The examiner noted the Veteran's reported residual of numbness over the tip of the affected finger, and of hypersensitivity to touch.  The Veteran indicated that when he bumps the end of his finger, he experiences a sharp sensation in the tip of the finger that is a paresthesia-like sensation.  The Veteran indicated that "[t]his interferes with any and all tasks of the left hand."  He indicated that he is unable to use that fourth finger "for any practical purpose."  On examination, the July 2006 examiner noted absent distal left fourth finger.  The examiner noted the amputation at the DIP joint.  The examiner indicated well healed skin, but slightly tender to palpation.  The examiner indicated that light pressure did not cause pain.  Nevertheless, the examiner noted that, as there is no fat pad over the area, the Veteran experienced discomfort when the affected area touches an object.  The examiner indicated that when making a fist, the left ring finger misses the palm by 4 mm.  The examiner noted normal symmetry.  The examiner noted extension in the stump as full and normal, and noted flexion of the stump as normal except for the inability to reach the palm.  The examiner noted normal side to side movement (indicating no neurological problem).  The examiner indicated flexion without pain, but without pressure on the tip of the finger.  The examiner indicated that the Veteran had difficulty picking up things with his fourth left finger, and that he is able to grip objects with his left hand, but only slightly.  In closing, the examiner reiterated that the Veteran's disorder caused limitation of motion, discomfort due to the absence of a fat pad, and limitation of function in dealing with practical tasks.  

The August 2007 VA examiner indicated a review of the claims file as well.  This examiner reviewed the Veteran's history, and then reported the Veteran's complaint that he experiences "pain at the tip of the stump accompanied by hypersensitivity which continues on the stump.  There is numbness along the remainder of the left ring finger also[.]"  The Veteran described the pain generally as 2/10, but described flare up pain as 7/10.  The Veteran indicated that flare ups occur when he hits the top of his finger on an object.  The Veteran indicated that rest and massage help, but that he does not use pain medication for the disorder.  The Veteran claimed weakness of his grip, swelling, and stiffness.  The Veteran indicated that the disorder did not incapacitate him from working prior to his retirement.  And he indicated that he is independent in all basic activities of daily living skills.  On examination, the August 2007 examiner noted evidence of tenderness and hypersensitivity at the tip of the stump on the left ring finger.  The examiner noted the scar as well healed.  The examiner noted a phantom sensation but no pain at the remnant of the stump.  The Veteran indicated that he could make a fist, but that the fist was weak.  The affected finger was unable to touch the transverse crease of the palm, but could touch the tip of the first finger.  The examiner found the Veteran to be independent in daily activities but noted that a bump on the stump would create a flare up of pain for the Veteran's left ring finger.  The examiner indicated that during such a flare up the Veteran may have limitation of function in his hand.  But, as the Veteran was not then experiencing a flare up, the examiner could not determine the degree of limitation without resorting to speculation.  

The September 2008 VA examiner indicated that the claims file was not reviewed.  But the examiner recounted the same medical history noted in the other VA reports.  The report noted the Veteran's pain, numbness, stiffness, and flare ups when striking the tip of the affected finger.  The report noted the limitation of motion and function noted in the other two reports.  In addition, this report noted that the Veteran could touch each fingertip to the tip of the thumb, to include the affected stump.  The examiner indicated that x-ray evidence noted a normal left hand besides the documented amputation at the distal phalanx.  The examiner found the Veteran independent in all daily living skills.  The examiner indicated that during flare ups the Veteran may be significantly limited, but that commenting on such limitation would have been speculation.  

The Board has reviewed VA treatment records included in the claims file, but these do not provide information relevant to the increased rating claim.  The Board also reviewed private treatment records which indicate that, in June 2008, the Veteran underwent an excision of a neuroma/cystic lesion at the amputation site on the left ring finger.  The procedure was described as a "revision amputation left ring finger."  The surgery report indicated that the Veteran chose the report due to "persistent pain and tenderness along the radial side of the amputated tip."  The report indicated that the Veteran underwent the operation to "provide pain relief."  

The Board has also reviewed the Veteran's statements of record regarding his left ring finger.  In his June 2007 claim, the Veteran described "cold and hot and sensory problems[.]"  In July 2007, the Veteran disputed findings noted in the July 2006 VA report.  The Veteran contends that the examiner understated the severity of his symptoms, indicating that he experiences "hyper sensitivity to heat and cold almost the entire length of the finger."  He indicated that he related this to the VA examiner, but that these complaints were not noted in the report.  In January 2008, the Veteran described "progressively worse pain[.]"  He indicated that his finger "is in almost constant pain[.]"  The Veteran recounted the limitation of motion noted in the VA reports.  And the Veteran indicated that his limitation and inability to grip interferes with his ability to adequately use his left hand in such activities as driving or holding a tool.  In January 2008, the Veteran indicated that he had consulted with a plastic surgeon for problems with his finger.  And in his August 2009 Board hearing, the Veteran reiterated many of the previously noted complaints of pain, hypersensitivity to cold and heat, limitation of motion, and functional impairment.  Moreover, he indicated that, with his weakened grip and the way in which his entire finger and therefore entire hand is affected, his left hand is "basically useless."  The Veteran also indicated that the limitation in the fourth finger affects the motion of the other fingers on the left hand.  And as indicated in the VA reports, the Veteran indicated that he was right-hand dominant.  

The evidence shows that the Veteran's finger disorder is manifested by pain, discomfort, limitation of motion, and limitation of function in the entire left hand.  Most of the evidence of record addressing his disorder is offered by the Veteran, both in his statements of record, and in his statements as reflected in the VA reports of record.  The Board notes that it finds the Veteran's statements of probative value because the symptomatology at issue here is largely observable.  See Layno, supra.  

Nevertheless, the Board finds a compensable rating unwarranted under DC 5155.  To rate as 10 percent disabled here, the Veteran's amputation must have occurred at or near the proximal interphalangeal joint.  Here the evidence is clear that the amputation occurred higher, near or at the distal interphalangeal joint, or the Veteran's fingertip.  38 C.F.R. § 4.71a.  

The Board has reviewed the ratings schedule to determine whether other DCs would apply in this matter.  The Board considered DC 5230 of 38 C.F.R. § 4.71a, which rates limitation of motion in ring finger and little finger.  But this provision does not provided for a compensable rating.  

The Board does find a compensable rating warranted here however by analogy under DC 7804 of 38 C.F.R. § 4.118, which rates skin disorders such as scars.  The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.  Furthermore, even in the event such a request was made, and the new regulation was applied, a rating increase higher than that granted here would not be warranted.  See 38 C.F.R. § 4.118 (2010).    

In the version of DC 7804 applicable here, a 10 percent rating is warranted for superficial scars that are painful on examination.  The medical and lay evidence of record shows that the Veteran's amputation of the distal left ring finger is manifested by flare-ups of pain, phantom pain, numbness, hypersensitivity, and history of revision surgery.  These symptoms involving the stump may be rated by analogy to scarring.  So, for that reason, an increased rating of 10 percent under DC 7804 by analogy is warranted here from July 28, 2006, the date such increase was factually ascertainable.  Indeed, Note 2 under Diagnostic Code 7804 provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger even though amputation of the part would not warrant a compensable evaluation.  Parenthetically, the Board has reviewed other DCs under the applicable version of 38 C.F.R. § 4.118 to determine whether a higher rating could be assigned but none are potentially applicable by analogy.  

Nevertheless, additional inquiry is warranted into whether an even higher rating could be assigned for the finger disorder.  In particular, the Board notes references in the record to an "occupational therapy evaluation" that was apparently conducted, but for which a report has not been included in the claims file.  Remand is warranted to determine whether the results of such an evaluation would support the assignment of a higher rating here.  When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  


ORDER

1.  Prior to August 2, 2006, an increased rating for the Veteran's generalized anxiety disorder is denied.  

2.  From August 2, 2006, an increased rating of 30 percent for generalized anxiety disorder is granted subject to the provisions governing the award of monetary benefits.

3.  Prior to July 28, 2006, a compensable rating for the Veteran's amputation of distal left ring finger is denied.   

4.  From July 28, 2006, an increased rating of 10 percent for amputation of distal left ring finger is granted subject to the provisions governing the award of monetary benefits.
 

REMAND

As for whether the Veteran is entitled to a rating in excess of 30 percent for a generalized anxiety disorder and a rating in excess of 10 percent for amputation of distal left ring finger, further evidentiary development is required.  

During the Veteran's August 2009 hearing before the undersigned, the Veteran indicated that his disorders have worsened.  As the Veteran last underwent VA compensation examination for his disorders in 2008, the Board finds additional medical inquiry warranted.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Moreover, the Board finds additional documentary development warranted.  During his Board hearing, the Veteran submitted into the record a favorable SSA determination dated in April 2009.  The RO should attempt to obtain potentially relevant underlying records to that decision.  The RO should also attempt to obtain any relevant private or VA treatment records not yet included in the claims file.  And, as indicated earlier, it appears from the record that a report of an "occupational therapy evaluation" pertaining to the service-connected finger disorder conducted in connection with the September 2008 VA examination is unavailable according to a November 2008 memorandum.  The RO noted that the Veteran may need to be scheduled for this exam.  The Board finds that the Veteran's new examination should include an "occupational therapy evaluation."  Also, apparently an occupational therapy evaluation was also conducted in connection with the August 2007 VA examination but there is no indication in the record that an attempt was made to obtain the evaluation. Therefore, efforts to obtain the identified evaluation should be made as well.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he received treatment for his anxiety and finger disorders since March 2008.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.  

Regardless of any response to the above, attempts should be made to obtain all VA treatment records from the Jackson, Mississippi VAMC pertaining to the Veteran's anxiety and finger disorders, dated since March 2008.  Also, obtain the occupational therapy evaluation that was conducted in connection with the August 2007 VA examination, if available.  (It appears only the occupational therapy evaluation conducted in connection with the September 2008 VA examination has been certified as unavailable).  

2.  Contact the SSA and request copies of all documents pertaining to disability benefits afforded the Veteran, including any administrative decision and the medical records relied upon concerning his claim.

3.  Then, the Veteran should be afforded appropriate VA examinations to determine the current degree of severity of his (1) anxiety and (2) left ring finger disorders to include an occupational therapy evaluation for the finger as suggested by the November 2008 RO memo of record.  Also, the examiner should assess the extent to which the left ring finger causes functional impairment of the entire left hand to include any limitation of motion of the other fingers.  The Veteran's claims file should be made available to and reviewed by each examiner.  All indicated tests should be performed and reported in detail.  Each examiner should set forth a rationale for all opinions expressed and conclusions reached.

4.  Thereafter, adjudicate the issues of entitlement to a rating in excess of 30 percent for generalized anxiety disorder, and entitlement to a rating in excess of 10 percent for amputation of the distal left ring finger.  
If a benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
TANYA A. SMITH  
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


